J. S69025/16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


COMMONWEALTH OF PENNSYLVANIA                  :       IN THE SUPERIOR COURT OF
                                              :            PENNSYLVANIA
                                              :
                                              :
              v.                              :
                                              :
SIDNEY LAMONT WATERS                          :
                                              :
                    APPELLANT                 :       No. 152 MDA 2016

           Appeal from the Judgment of Sentence December 23, 2015
               In the Court of Common Pleas of Lancaster County
              Criminal Division at No(s): CP-36-CR-0001250-2015

BEFORE: STABILE, J., DUBOW, J., and PLATT, J.*

MEMORANDUM BY DUBOW, J.:                               FILED OCTOBER 19, 2016

        Appellant, Sidney Lamont Waters, appeals from the December 23,

2015 Judgment of Sentence of two concurrent terms of two to five years’

incarceration imposed after the court found him guilty of one count each of

Firearms not to be Carried without a License and Possession of a Firearm

with Altered Manufacturer’s Number.1,     2
                                                  Appellant alleges specifically that

the trial court erred when it denied his pre-trial suppression motion. After

careful review, we affirm.


*
    Retired Senior Judge Assigned to the Superior Court.
1
    18 Pa.C.S. § 6106 and 18 Pa.C.S. § 6110.2, respectively.
2
  The Commonwealth also charged Appellant with Possession of Marijuana,
35 Pa.C.S. § 780-113(a)(3), but did not present any evidence at trial in
support of this charge. Accordingly, the trial court found Appellant not guilty
of Possession of Marijuana.
J. S69025/16


        The trial court’s Pa.R.A.P. 1925(a) Opinion includes a thorough and

complete narrative of the facts and procedural history in this case, which we

adopt for purposes of our disposition. See Trial Ct. Op., 3/7/16, at 1-3, 5-9.

        Appellant presents the following issue for our review:

           Did the trial court err in denying [Appellant’s] motion to
           suppress, where police did not have a reasonable suspicion
           to stop and frisk [Appellant] initially, and therefore, any
           observations of the police after that or any evidence taken
           from [Appellant] should have been suppressed as the fruit
           of the illegal stop and frisk?

Appellant’s Brief at 4.

        Our standard of review in an appeal from an order denying a Motion to

Suppress is as follows:

        Our standard of review in addressing a challenge to the denial of
        a suppression motion is limited to determining whether the
        suppression court’s factual findings are supported by the record
        and whether the legal conclusions drawn from those facts are
        correct.  Because the Commonwealth prevailed before the
        suppression court, we may consider only the evidence of the
        Commonwealth and so much of the evidence for the defense as
        remains uncontradicted when read in the context of the record
        as a whole. Where the suppression court’s factual findings are
        supported by the record, we are bound by these findings and
        may reverse only if the court’s legal conclusions are erroneous.

Commonwealth v. Jones, 988 A.2d 649, 654 (Pa. 2010) (citation

omitted).

        A police officer may conduct an investigative detention, otherwise

known as a Terry3 stop, of an individual if he or she has reasonable


3
    Terry v. Ohio, 392 U.S. 1, 24 (1968).



                                      -2-
J. S69025/16


suspicion that criminal activity is afoot.    Commonwealth v. Bryant, 866

A.2d 1143, 1146 (Pa. Super. 2005).           That suspicion must be based on

“specific, articulable facts” known to the officer at the time and “reasonable

inferences drawn from those facts in light of the officer’s experience.”

Commonwealth v. Jackson, 698 A.2d 571, 573 (Pa. 1997).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned Opinion of the trial court we conclude

that the issue Appellant has raised on appeal lacks merit. The trial court

Opinion properly disposes of the question presented. See Trial Ct. Op. at 3-

5, 9-12 (concluding: (1) the officer reasonably suspected, based upon

specific and articulable facts and the reasonable inferences drawn from those

facts and their experience, that the three men he observed running in the

street shortly before a dispatch for shots fired, and who were subsequently

stopped by police were the same men involved in the shooting; (2) based on

the temporal and spatial proximity to the area where shots were reportedly

fired, the officer had reasonable suspicion to suspect that Appellant was

armed; and (3) the search performed was limited to what was necessary to

ensure officer safety, and the firearm was readily apparent).    Accordingly,

we affirm on the basis of the trial court’s Opinion.

      The parties are instructed to attach a copy of the trial court’s March

17, 2016 Opinion to all future filings.




                                      -3-
J. S69025/16


     Judgment of Sentence affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/19/2016




                                  -4-
                                                                                           Circulated 09/23/2016 10:02 AM




IN THE COURT OF COMMON PLEAS OF LANCASTER COUNTY, PENNSYLVANIA
                            CRIMINAL
                                                                   r-    .......,
COMMONWEALTH OF PENNSYLVANIA
                                                                   l>
                                                                   :z CT'            n                       =
                                           152 MDA 2016            ~                rri
                                                                                                                  .    •
                                                                  (/)
                                                                        ::.::,      ::::,
     vs.                                                          ---i
                                                                                    -...
                                                                                   -"'
                                           CP-36-CR-0001250-2015  f;J --i -rt0
                                                                  n
SIDNEY LAMONT WATERS                                             0     :--.        n
                                                                 c:                0
                                                                 :z               c
                      PA R.A.P. 1925 OPINION                     ---i  '-0        zo
                                                                                  ---i             :<      N          U>
                                                                                                           .::-
                                                                                                   jg
BY TOTARO, J.

       On March 5, 2015, shortly after 9:50 p.m., officers of the Lancaster City Bureau of Police

stopped Sidney Lamont Waters ("Appellant") and two other men in the vicinity of 644 Columbia

A venue, Lancaster, Pennsylvania, after Lancaster County dispatch reported a call of shots fired

and gave a description of three males wearing dark hoodies seen in the area. See Affidavit of

Probable Cause. According to the Affidavit, Appellant and two other men were found matching

the description. Id. Because they believed the men could be armed, officers performed a pat-

down search of all three individuals, at which time Appellant was found to be carrying a firearm

with obliterated manufacturers number and suspected marijuana. Id. Appellant was taken into

custody and charged with Firearms Not To be Carried without a License (F3), Possession of a

Firearm with Altered Manufacturer's Number (F2), and Possession of Marijuana (M).1 Id.

       On July 8, 2015, Appellant filed a Motion to Suppress Evidence, alleging the officers did

not have a proper warrant, probable cause or reasonable suspicion to effectuate the stop, search,

and seizure of Appellant. See Omnibus Pretrial Motion. As such, Appellant claimed the search

and seizure of a firearm violated his rights as guaranteed by the 4th and 14th Amendments of the

United States Constitution, as well as Article 1, Section 8 of the Pennsylvania Constitution.               Id.


        1
            18 Pa.C.S.A. § 6106; 18 Pa.C.S.A. § 6110.2;   and 35 P.S. § 780-l l 3(a)(31 ), respectively.
                                                                       ,   .._
                                                                           .




       On September 28, 2015, a suppression hearing was held on Appellant's Motion to

Suppress Evidence. At the conclusion of the suppression hearing, the Court found, based on

specific and articulable facts, that there was reasonable suspicion for police to conduct a

temporary stop of Appellant in relation to the dispatch of shots fired. (Notes of Transcript at 93-

94) (hereinafter "N.T."). Moreover, police had reasonable suspicion to believe Appellant was

potentially armed and dangerous, justifying a protective search of Appellant limited in nature to

that which was necessary to discover any weapons. Id. Further, the nature of the object as a

firearm was immediately apparent. Id at 94. Therefore, Appellant's motion was denied. Id.

       Following the suppression hearing, the parties proceeded to a stipulated bench trial. (N.T.

at 100). At that time, both counsel agreed to incorporate the entire record from the suppression

hearing. Id. Counsel also entered into a number of stipulations which established factual guilt

on the firearms charges, and thus the Court found Appellant guilty on those counts.2 Id. at 100-

104, 106. However, because no evidence was presented with respect to the charge of possession

of marijuana, the Court found Appellant not guilty of that count. Id. at 104-06. A Presentence

Investigation Report was ordered, and sentence was deferred pending its completion.3 Id. at 106.


        2
           Counsel stipulated that the firearm found on Appellant was a functional firearm capable of
expelling a projectile under the action of an explosive; Appellant did not have a license to carry a
concealed weapon on the date of the offense and because he was only 19 years old on that date he was
not eligible for such a license; Appellant gave a voluntary statement to police detectives following his
arrest admitting to possessing the firearm; the manufacture's number on the firearm had been obliterated;
and Officer Sinnott charged Appellant with the three aforementioned counts. (N .T. at 100-04).
        3
          On December 23, 2015, the trial court imposed a standard range sentence of not less than two
years nor more than five years in the State Correctional Institution on each count, concurrent to each
other. (Notes of Transcript, Sentencing at 25) (hereinafter "N.T.S."); Sentencing Guideline Worksheet.
Appellant was ordered to pay a fine of $100, submit a DNA sample and pay the $250 cost, he was not
made eligible for the Recidivism Risk Reduction Incentive (RRRI) Program, and he received credit for
time served. (N.T.S. at 25-26). Appellant was also made eligible for boot camp, any programs dealing
with drug and alcohol addiction, as well as any vocational or educational programs. Id. at 26.

                                                    2
                                                                     _ .....




       On January 22, 2016, Appellant filed a Notice of Appeal with the Superior Court of

Pennsylvania.   On February 16, 2016, Appellant timely filed a Statement of Errors Complained

of on Appeal ("Statement"), claiming the suppression court erred in denying his Motion to

Suppress Evidence because police did not have reasonable suspicion to stop and frisk Appellant.

See Statement. As such, any evidence taken from Appellant should have been suppressed "as the

fruit of the illegal stop and frisk." Id

                                           LEGAL STANDARD

        When a motion to suppress has been filed, the burden is on the Commonwealth to

establish by a preponderance of the evidence that the challenged evidence is admissible.

Commonwealth v. Bowmaster, 101 A.3d 789, 792 (Pa. Super. 2014). When the Commonwealth

prevails on a motion to suppress evidence before the trial court, an appellate court may consider

only the Commonwealth's evidence and so much of the evidence for the defense as remains

uncontradicted when read in the context of the record as a whole. Commonwealth v. Jackson, 62

A.3d 433, 438 (Pa. Super. 2012).

        Where the record supports the factual findings of the trial court, the appellate court is

bound by those facts and may reverse only if the legal conclusions drawn therefrom are in error.

Commonwealth v. Angel, 946 A.2d 115, 117 (Pa. Super. 2008) (quoting Commonwealth v. Russo,

934 A.2d 1199, 1203 (Pa. 2007)). While the appellate court is not bound by the lower court's

conclusions oflaw, "it is within the suppression court's sole province as factfinder to pass on the

credibility of witnesses and the weight to be given their testimony." Angel, 946 A.2d at 117

(quoting Russo, 934 A.2d at 1203); Commonwealth v. Dutrieville, 932 A.2d 240, 242 (Pa. Super.

2007); Commonwealth v. Martin, 101 A.3d 706. 719 (Pa. 2014).


                                                  3
                            -                                      -.
       A police officer may conduct an investigative detention of an individual if he has

reasonable suspicion that criminal activity is afoot. Commonwealth v. Bryant, 866 A.2d 1143,

1147 (Pa. Super. 2005)(citing Commonwealth v. Zhahir, 751 A.2d 1153, 1156 (Pa. 2000)). That

suspicion must be based on specific, articulable facts known to the officer at the time and

reasonable inferences drawn from those facts in light of the officer's experience. Commonwealth

v. Jackson, 698 A.2d 571, 573 (Pa. 1997) (citing Terry v. Ohio, 392 U.S. 1, 24 (1968)). "The

fundamental inquiry is an objective one, namely, whether the facts available to the officer at the

moment of the intrusion warrant a man of reasonable caution in the belief that the action taken

was appropriate." Zhahir, 751 A.2d at 1156 (quoting Terry, 392 U.S. at 21-22) (internal

quotation marks omitted).

       "A police officer need not personally observe the suspicious conduct leading to the

reasonable belief needed for a Terry stop and may rely upon information received over the police

radio to justify the initial stop." Commonwealth v. Arch, 654 A.2d 1141, 1144 (Pa. Super. 1995).

An officer may also rely on information provided by third parties under certain circumstances.

Commonwealth v. Korenkiewicz, 743 A.2d at 958, 963 (Pa. Super. 1999).

        Whether an officer has reasonable suspicion to stop an individual requires an evaluation

of the totality of the circumstances, viewed though the eyes of a trained officer rather than an

ordinary citizen. Zhahir, 751 A.2d at 1156; In re NL., 739 A.2d 564, 567 (Pa. Super. 1999).

Factors to consider include "the specificity of the description of the suspect in conjunction with

how well the suspect fits the given description, the proximity of the crime to the sighting of the

suspect, the time and place of the confrontation, and the nature of the offense reported to have

been committed."    Commonwealth v. Jackson, 678 A.2d 798, 801 (Pa. Super. 1996).


                                                  4
                          --
       Once an officer has lawfully detained an individual, the "officer may conduct a limited,

pat-down search for weapons when the officer has reasonable suspicion that the individual is

armed and dangerous." Jackson, 698 A.2d at 573. Because the justification of this search is for

the protection of the officer or others nearby, "such a protective search must be strictly limited to

that which is necessary for the discovery of weapons which might be used to harm the officer or

others nearby." Commonwealth v. Stevenson, 744 A.2d 1261, 1264-65 (Pa. 2000) (quoting

Terry, 392 U.S. at 26). The nature of the suspected criminal activity is a proper consideration in

the totality of the circumstances in determining whether a search was appropriate. Zhahir, 751

A.2d at 1157. It is appropriate for an officer to search an individual when the individual is

stopped for the investigation of gunshots in the nearby area. Bryant, 866 A.2d at 1147.

                                           DISCUSSION

        On March 5, 2015, at approximately 9:51 p.m., Officer Ben Bradley ("Bradley") of the

Lancaster City Police Department C'LCPD") was patrolling in the area of East Filbert Street

approaching Lafayette Street when he observed three men running together north on East Filbert

Street. (N.T. at 6, 8-11). Fresh snow was on the ground and the temperature was 18 degrees. Id.

at 9. Although it was dark, there were street lights in the area and he could tell they were males.

Id at 18~ 19. Because hardly anyone was out that night and the ground was icy, Bradley took

mental note of the three males. Id. at 22. Bradley observed the men were around five foot five

inches tall, wearing dark clothing that included jackets or hooded sweatshirts. Id. at 10, 17, 18.

        Shortly thereafter, Bradley saw a fourth man look up the street in the direction where the

first three males had just traveled. (N.T. at 12). When Bradley saw the fourth man throw a

cardboard pizza box on the ground, Bradley stopped the man for littering. Id. at 12, 20, 22.


                                                  5
                                                                    -.
Approximately 15 seconds after stopping the fourth man, Lancaster County dispatch reported a

call of shots fired at 25 New Dorwart Street, and gave the description of three individuals who

were wearing hoodies. Id. at 12-13. According to Bradley, 25 New Dorwart is at the comer of

Lafayette Street, and the dispatch for shots fired occurred approximately "a minute or less" after

Bradley saw the three individuals running. Id. at 11-13. At that point, Bradley dispatched

information about his observation of the three men he just saw running down the street. Id. at 13.

       After clearing the fourth man, Bradley joined the search and was called to assist officers

who had stopped three men. (N.T. at 13). Upon arrival, Bradley stated the three males who were

stopped looked like the same three individuals he saw running around the comer on Filbert

Street, based on their clothing, similar height and build. Id. at 13-14, 23. Furthermore, only a

few minutes had passed between the time he observed the three men running and the time the

three individuals were stopped. Id. at 14. Because of the weather, pedestrian traffic was "pretty

low that night," and from the time he saw the three individuals until he responded to where they

had been detained Bradley did not see any other groups of individuals matching the description

that was given out over the radio. Id. at 14-15.

        Bradley testified he has been employed as a police officer with LCPD since October

2007. (N.T. at 6). He further testified that the area where he saw three men running and where

the three men were later stopped is within his jurisdiction. Id. at 7. Bradley stated he is familiar

with the area and officers are frequently dispatched there for criminal activity such as robberies,

aggravated assaults, and weapons calls. Id. at 8. More specifically, during his career he has seen

"at least two homicides, three shootings and countless shots fired calls" in the area. Id.




                                                   6
       Officer Michael Fisher ("Fisher") of the LCPD was on duty on March 5, 2015, riding in a

patrol vehicle with Officer Bogner ("Bogner").   (N.T. at 25-28). At approximately 9:50 p.m.,

Fisher and Bogner were dispatched to respond to a call of shots fired in the first block of New

Dorwart Street. Id. at 27-29. The dispatch gave an address and a description of three men in

hooded sweatshirts. Id. at 29. Thereafter, Fisher and Bogner heard Bradley's radio transmission

describing his observation of three men wearing darker clothing with hooded sweatshirts on

Filbert Street. Id. at 29-30. The officers then heard Sergeant McCrady ("McCrady") call out on

the radio that he located three men in hooded sweatshirts at 644 Columbia Avenue in Lancaster

City. Id. at 31. Fisher and Bogner responded to McCrady' s location within seconds, and when

they arrived Fisher saw three men wearing hoodies. Id at 31-34. At no time did Fisher recall

seeing any other people, "let alone anybody in groups." Id. at 33-34.

       As officers approached the three men, Fisher asked them to "hold up" so officers could

talk to them. (N.T. at 34). The men complied. Id. at 35. Within a period ofless than four

minutes, when a sufficient number of officers arrived at the scene, a pat-down search was

conducted of the three men. Id. at 35-37. According to Fisher, the search was appropriate

"because of the call that was received and because of the investigation into the shots fired .... "

Id. at 35. Fisher also testified the area where the shots were fired is a high crime area, based on

continual problems such as fights, shootings, and weapons calls. Id. at 27, 42.

        Officer Timothy Sinnott ("Sinnott") of the LCPD testified he was working on the evening

of March 5, 2015, when he heard county dispatchers relay information about a shooting that was

reported by Maria Montes. (N.T. at 45-46, 61·62). Thereafter, Sinnott responded to the scene

where three men were being held, arriving within three to five minutes after the call came out for


                                                  7
shots fired. Id. at 45-50. Prior to arriving at that location, while driving around looking for the

suspects, Sinnott did not see anyone else out that evening. Id. at 48. According to Sinnott, the

distance from where the shots were reportedly fired to where Appellant and the other two men

were stopped was within two to three blocks of each other. Id. at 65-66.

       Upon arrival, Sinnott approached Appellant. (N.T. at 49). While Fisher and Bogner

conducted pat-down searches of their respective suspects, Sinnott conducted a pat-down search

of Appellant. Id. at 51. According to Sinnott, he did so due to the nature of the call that had

been given out and for officer safety. Id. at 52.

        Sinnott conducted the pat-down by "running over the outside of [Appellant's] clothing,

feeling for anything that [he could] recognize." (N.T. at 52-53). While placing his hand over

Appellant's right pant leg, Sinnott immediately recognized a hard object in the shape of a firearm

inside Appellant's right pant pocket. Id. at 53. Sinnott alerted other officers of his finding, at

which time Appellant was put on the ground and placed in custody. Id. Officer Steven

Alexander ("Alexander")then retrieved a firearm from underneath Appellant's outer pants, in the

pocket of his gym shorts. Id. at 55-56.

        At the suppression hearing. Alexander stated he responded to the area where three men

were being held after hearing a dispatch for shots fired and transmissions from Bradley and

McCrady detailing their observations. (N.T. at 68-71). Prior to his arrival, while looking for the

suspects himself, Alexander did not see any other groups of people who matched the description

put out over the radio. Id at 71. Upon arrival, within approximately five minutes of the initial

call for shots fired, Alexander observed three males wearing dark clothing. Id. at 71-72.

Because Appellant was very loud and belligerent, Alexander assisted Sinnott in detaining him.


                                                    8
Id. at 73. After Sinnott informed Alexander that he felt a firearm on Appellant's person,

Alexander retrieved a black semiautomatic handgun from the pocket of Appellant's shorts that

Appellant was wearing underneath his jeans. Id. at 73- 75.

       Appellate court cases support the finding of reasonable suspicion to stop and frisk

Appellant in the present case. In Commonwealth v. Bryant, supra, an officer heard the firing of

gunshots and saw the appellant and his companions running around the corner from where the

officer heard the shots originate, while no other persons were seen running at the time. 866 A.2d

at 1147. On appeal, the Superior Court, noting the encounter happened in a high crime area,

stated as follows:

        Viewing the totality of the circumstances through the lense of [the officer's]
        experience, the combination of the aforementioned facts indicates that [the appellee]
        was engaged in 'unusual and suspicious conduct.' Given the facts before him at the
        time he heard the gunshots and saw [the appellee], [the officer] could have concluded
        reasonably that [the appellee] was a perpetrator, victim, or eyewitness of a possible
        shooting.

Id. Therefore, the court concluded the officer possessed sufficient reasonable suspicion to

conduct a Terry stop. Id The court also found the officer was justified in conducting a pat-down

frisk for his safety due to recent gunfire in the area. Id.

        In Commonwealth v. Jackson, supra, there was a radio report of an armed robbery, and

the only description of the suspect was a male wearing a black baseball hat and black jacket. 678

A.2d at 799. Five minutes after receiving the report a police officer saw an individual matching

that description two and one half blocks from the scene of the robbery. Id. at 800. Although the

Superior Court noted there was a meager physical description of an alleged perpetrator wearing

two common articles of clothing, the Court found the stop and frisk were justified when



                                                    9
                                                                     ~-




considering the totality of circumstances, including the fact that the appellant fit the given

description, appellant was spatially and temporally proximate to the crime scene when stopped,

the crime was a serious felony, and it occurred late in the evening in a dangerous area. Id. at 801.

        Additionally, in the case of In re Ii.M; 727 A.2d 556 (Pa. 1999), the Pennsylvania

Supreme Court found the stop and frisk of four black males was justified where an identified

victim reported an armed robbery involving four or five black males, the officer observed four

black males walking very quickly one-half block from the crime scene about one minute after the

call, they were the only males the officer observed in the vicinity of the crime, and the group

abruptly began walking in the opposite direction upon seeing the police. Id. at 558. In justifying

the stop, the Court recognized that an officer who lacks probable cause to arrest "need not

'simply shrug his shoulders and allow a crime to occur or a criminal to escape.:" Id. at 557. The

Court further stated the officer "would have been derelict in his duties had he not detained the

group which was very possibly armed and retreating after having committed a violent armed

felony mere moments earlier." Id. at 558.

        In the case sub Judice, Officer Bradley was patrolling in the area of East Filbert Street

approaching Lafayette Street in Lancaster City when he observed three men running together

north on East Filbert Street. This was in a high crime area, where there are continual problems

such as fights, shootings, and weapons calls. Because hardly anyone was out that night and the

ground was icy, Bradley took mental note of the three males and what they were wearing.

Within one minute of seeing these individuals, Lancaster County dispatch reported a call of shots

fired occurring at 25 New Dorwart Street, and gave the description of three individuals who were

wearing hoodies. The call and information were provided by an identified individual.


                                                  10
       According to Bradley, the three men were observed by him running in close proximity to

the area where the shots were reportedly fired, less than five minutes afer the report of gunshots.

The men were also wearing clothing that matched the description given by the caller. Based on

the totality of these circumstances, Bradley believed the three individuals he saw were involved

in the shooting. Therefore, Bradley dispatched information about his observations of the three

men to other officers.

       A few minutes later, Bradley was called to assist officers who had stopped three men that

were wearing dark clothing. The officers made the stop based on information contained in the

police dispatch and information provided by Bradley. The distance from where the shots were

reportedly fired to where Appellant and the other two men were stopped was within two to three

blocks of each other. Upon arrival, Bradley stated the three males who were stopped looked like

the same three individuals he saw running, based on their clothing, similar height and build.

Moreover, officers did not see any other groups of individuals matching the description given

over the radio between the time of dispatch and the stop of Appellant and his two colleagues.

        Based on this information, the trial court properly found that Bradley had specific and

articulable facts, and reasonable inferences drawn from those facts in light of his experience, to

suspect that the three individuals he had observed running in the street shortly before a dispatch

for shots fired and who were subsequently stopped by police were the same individuals involved

in the shooting. Additionally, based on the suspected criminal activity and close proximity to the

area where the shots were reportedly fired, the officers had reasonable suspicion to suspect that

Appellant and his two colleagues were armed and dangerous. As such, the pat-down frisk

conducted of Appellant was appropriate for officer safety. Moreover, the manner in which the


                                                 11
search was performed was limited to what was necessary for the discovery of weapons that might

be used to harm the officers, and the discovery of a firearm was readily apparent. Thus, the

search itself was reasonable.

                                                          CONCLUSION

            Based on the foregoing, the Court did not err when it found the officers had reasonable

suspicion to stop and search Appellant. Therefore, this appeal should be denied.


                                                                        BY THE COURT:


Date: -=M~ar=-c=h~l 7'-'-,. .e: 2=0..e. cl 6"'---                       DONALD R. TOT ARO, JUDGE



ATTEST:


Copies:                  Travis S. Anderson, Esquire, Assistant District Attorney
                         Diana C. Kelleher, Esquire, Assistant Public Defender



                                                                                               •. ,




           I certify this document to be filed
           in the Lancaster County Office of
           the Clerk of the Courts.




                                           Jacquelyn E. Pfursich
                                              Clerk of Courts




                                                                   12